Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-11 cover transitory signals, per se.  The claims are directed to “A computer-readable medium storing instructions”, as recited in the preamble of claim 1.  The only use of the term “computer-readable medium” in the specification occurs in paragraph [0043], which describes “a computer-readable media drive 104, such as a floppy, CD-ROM, DVD, or Blu- ray drive, for reading programs and data stored on a computer-readable medium”.  The provided exemplary computer-readable media does not limit the term to such media.  Additionally, paragraph [0043] describes several other storage media commonly considered to be covered by the term “computer-readable media”, such as a persistent storage device, a computer memory, and a persistent drive, such as a hard drive or a flash drive.
The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.



Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) a method, a computing system, and a computer-readable medium for generating a substitute authority document that recite certain methods of organizing human activity.  For example, claim 1 recites a method comprising accessing at least one source authority document, determining a group of controls from the source authority document, and generating a substitute authority document.  The term “authority documents” is described in the specification as documents that seek to regulate the operation of an organization (paragraph [0003]).  The types of entities that seek to regulate the operations of business and other organizations include federal, state, county, and local governments, counterparties to contracts, standards bodies, technology vendors, and organizations (paragraph [0002]).  The generating of a substitute authority document of claim 1 therefore recites a commercial or legal interaction in the form of a legal obligation. This has been found to be an abstract idea.  Fort Properties, Inc. v. American Master Lease, LLC, 671 F.3d 1317, 101 USPQ2d 1785 (Fed Cir. 2012).
This judicial exception is not integrated into a practical application because while the claimed invention may produce an improved authority document, as described above, an authority document is a commercial or legal obligation between businesses or other organizations. Therefore, the improvement does not improve the functioning of a computer or another technology. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 merely links the use of the judicial exception to a particular technological environment or field of use.  Similarly to buySAFE Inc., claim 1 is directed to manipulating a contractual relationship in a generic computer environment. buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).
	Independent claim 18 is directed to a computing system comprising one or more processors and one or more memories, where the memories store instructions that cause the computing system to perform a process of generating a substitute authority document. For similar reasons as claim 1, claim 18 does not integrate the judicial exception into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the claim merely recites well-known routine generic computing elements.  Independent claim 12 is directed to a method that does not recite any technological elements, and therefore does not include significantly more.
	The remaining dependent claims are directed to various abstract manipulations of elements of an authority document and to not recite any additional technological limitations. Thus, these claims also do not include significantly more.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9, 11-12, 14-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clark et al. (U.S. Patent Application Pub. No. 2020/0050620, hereinafter “Clark”).
In regard to claim 1, Clark discloses a computer-readable medium storing instructions that, when executed by a computing system, cause the computing system to perform a method (paragraph [0125]), the method comprising: 
accessing at least one source authority document comprising mandates (see Fig. 1, input qualitative content data 101 representing regulatory laws, rules, and/or regulations, paragraph [0041]); 
determining a group of controls representing the mandates of the at least one source authority document (a parsing process 105 parses the set of qualitative data 101 to generate requirements from the individual rules discovered in the qualitative data, paragraphs [0043] and [0048-0049]); and 
generating a substitute authority document containing one copy of each control of the determined group of controls (the requirements are used to generate a compliance manual text based on all the requirements discovered from the qualitative data, paragraph [0071]).

In regard to claim 2, Clark discloses determining the group of controls comprises constructing at least one of the controls, in the group of controls, based on one or more of the mandates of the at least one source authority document (the qualitative data is parsed to determine rules in the qualitative data, and the requirements are subsequently generated based on the rules, paragraphs [0048-0049]).

In regard to claim 3, Clark discloses the method further comprises: 
accessing a set of contextual authority documents (input contextual data 104 about each of the laws, rules, or regulations in the qualitative data, paragraph [0042]); and 
determining controls representing the mandates from the contextual authority documents (the contextual data is parsed to determine requirements, paragraph [0043]); 
wherein at least two controls in the group of controls are controls from the contextual authority documents (see Fig. 7, a plurality of requirements are generated, paragraph [0085]).

In regard to claim 4, Clark discloses at least one control in the group of controls represents multiple of the mandates (requirements are aggregated based on similar rules across various jurisdictions, paragraph [0117]); and 
wherein each of the multiple mandates represented by a corresponding control is represented by that control based on a determination that each of those multiple mandates can be satisfied by an action that satisfies the control (a similarity score is determined, and requirements are combined when the similarity score exceeds a threshold, paragraph [0117]).

In regard to claim 5, Clark discloses the at least one source authority document includes at least a first source authority document from a first issuer and at least a second source authority document from a second issuer different from the first issuer (rules or regulations provided by multiple regulatory bodies and/or jurisdictions, paragraph [0117]).

In regard to claim 7, Clark discloses at least one control in the group of controls represents multiple of the mandates (requirements are aggregated based on similar rules across various jurisdictions, paragraph [0117]); 
wherein each of the multiple mandates represented by a corresponding control is represented by that control based on a determination that each of those multiple mandates can be satisfied by an action that satisfies the control (a similarity score is determined, and requirements are combined when the similarity score exceeds a threshold, paragraph [0117]); 
wherein the substitute authority document is used in a compliance review that comprises determining compliance with each control (regulatory obligations determined from the compliance manual are identified, paragraphs [0101] and [0104]), of the determined group of controls, by obtaining an indication of whether the action that satisfies that control has been performed (business operational data is mapped to the regulatory obligations to determine which requirements are being met, paragraph [0104]); and 
wherein the compliance review is associated with an indication of full compliance, specifying that each of the mandates from the at least one source authority document is satisfied, in response to determining that each of the controls has been satisfied (if all tasks associated with compliance to each of the requirements are completed, this indicates full compliance, paragraph [0087]).

In regard to claim 9, Clark discloses the method further comprises linking each control, in the group of controls, to the mandates that control represents (see Fig. 7, rules from the input qualitative content data 701 are linked with associated requirements 703 in a data structure, paragraph [0085]).

In regard to claim 11, Clark discloses at least a particular control, in the group of controls, represents multiple of the mandates (requirements are aggregated based on similar rules across various jurisdictions, paragraph [0117]); and 
wherein that particular control represents each particular mandate, of the multiple mandates, based on a determination that a similarity rating between the particular control and the particular mandate is above a threshold (similarity scores group requirements having a sufficient degree of similarity, paragraph [0117]).

In regard to claim 12, Clark discloses a method comprising:
accessing at least one source authority document comprising mandates (see Fig. 1, input qualitative content data 101 representing regulatory laws, rules, and/or regulations, paragraph [0041]); 
determining a group of controls representing one or more of the mandates of the at least one source authority document (a parsing process 105 parses the set of qualitative data 101 to generate requirements from the individual rules discovered in the qualitative data, paragraphs [0043] and [0048-0049]), wherein at least one control in the group of controls represents multiples of the mandates (requirements are aggregated based on similar rules across various jurisdictions, paragraph [0117]); and 
wherein each of the multiple mandates represented by a corresponding control is represented by that control based on a determination that each of those multiple mandates can be satisfied by an action that satisfies the control (a similarity score is determined, and requirements are combined when the similarity score exceeds a threshold, paragraph [0117]); and
generating a substitute authority document containing one copy of each control of the determined group of controls (the requirements are used to generate a compliance manual text based on all the requirements discovered from the qualitative data, paragraph [0071]).

In regard to claim 14, Clark discloses the at least one source authority document includes at least two source authority documents from two or more issuers (rules or regulations provided by multiple regulatory bodies and/or jurisdictions, paragraph [0117]).

In regard to claim 15, Clark discloses the substitute authority document is used in a compliance review (the compliance manual is used for compliance review, paragraph [0096]); and
wherein the compliance review comprises determining compliance with each control of the determined group of controls (regulatory obligations determined from the compliance manual are identified, paragraphs [0101] and [0104]).

In regard to claim 17, Clark discloses the substitute authority document is used in a compliance review (the compliance manual is used for compliance review, paragraph [0096]) that comprises determining compliance with each control of the determined group of controls by determining whether the action that satisfies that control has been performed (business operational data is mapped to the regulatory obligations to determine which requirements are being met, paragraph [0104]); and 
wherein the compliance review is associated with an indication of full compliance, specifying that each of the mandates from the at least one source authority document is satisfied, in response to determining that each of the controls has been satisfied (if all tasks associated with compliance to each of the requirements are completed, this indicates full compliance, paragraph [0087]).

In regard to claim 18, Clark discloses a computing system (computer system, paragraph [0123]) comprising: 
one or more processors (programmed processor, paragraph [0123]); and 
one or more memories storing instructions that, when executed by the one or more processors, cause the computing system to perform a process (computer-readable storage medium, paragraph [0123]) comprising:
accessing at least one source authority document comprising mandates (see Fig. 1, input qualitative content data 101 representing regulatory laws, rules, and/or regulations, paragraph [0041]); 
determining a group of controls representing one or more of the mandates of the at least one source authority document (a parsing process 105 parses the set of qualitative data 101 to generate requirements from the individual rules discovered in the qualitative data, paragraphs [0043] and [0048-0049]), wherein at least one control in the group of controls represents multiples of the mandates (requirements are aggregated based on similar rules across various jurisdictions, paragraph [0117]); and 
wherein each of the multiple mandates represented by a corresponding control is represented by that control based on a determination that each of those multiple mandates can be satisfied by an action that satisfies the control (a similarity score is determined, and requirements are combined when the similarity score exceeds a threshold, paragraph [0117]); and
generating a substitute authority document containing one copy of each control of the determined group of controls (the requirements are used to generate a compliance manual text based on all the requirements discovered from the qualitative data, paragraph [0071]).

In regard to claim 19, Clark discloses linking each control, in the group of controls, to the mandates that control represents (see Fig. 7, rules from the input qualitative content data 701 are linked with associated requirements 703 in a data structure, paragraph [0085]); 
wherein the substitute authority document is used in a compliance review (the compliance manual is used for compliance review, paragraph [0096]); 
wherein the compliance review comprises determining compliance with each control of the determined group of controls (regulatory obligations determined from the compliance manual are identified, paragraphs [0101] and [0104]); and
wherein determining compliance with a particular control, of the determined group of controls, comprises specifying compliance with each mandate the particular control represents using the link between the particular control and the corresponding mandates (see Fig. 7, rules from the input qualitative content data 701 are linked with associated requirements 703 in a data structure, paragraph [0085]).

In regard to claim 20, Clark discloses the method further comprises linking each control, in the group of controls, to the mandates that control represents (see Fig. 7, rules from the input qualitative content data 701 are linked with associated requirements 703 in a data structure, paragraph [0085]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, in view of Rossman et al. (U.S. Patent No. 9,967,285, hereinafter “Rossman”).
In regard to claim 6, Clark discloses the substitute authority document is used in a compliance review (the compliance manual is used for compliance review, paragraph [0096]); 
wherein the compliance review comprises determining compliance with each control of the determined group of controls (regulatory obligations determined from the compliance manual are identified, paragraphs [0101] and [0104]).
Clark does not expressly disclose identifying evidence of compliance with the particular control.
Rossman discloses means for supplying regulatory compliance evidence, wherein determining compliance with a particular control, of the determined group of controls, comprises identifying evidence of compliance with the particular control and attaching a substantiation of the identified evidence to an indication of the particular control (a control list associated with regulatory requirements is mapped to a request for regulatory compliance evidence, and matching regulatory compliance evidence is returned as a response, column 17, lines 28-55).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach a substantiation of the identified evidence to an indication of each mandate the particular control represents, because it would allow the verification of compliance to be automated by associating the evidence with each mandate, as suggested by Rossman (column 1, lines 24-36 and column 2, lines 3-24).

In regard to claim 8, Clark discloses linking each control, in the group of controls, to the mandates that control represents (see Fig. 7, rules from the input qualitative content data 701 are linked with associated requirements 703 in a data structure, paragraph [0085]); 
wherein the substitute authority document is used in a compliance review (the compliance manual is used for compliance review, paragraph [0096]); 
wherein the compliance review comprises determining compliance with each control of the determined group of controls (regulatory obligations determined from the compliance manual are identified, paragraphs [0101] and [0104]).
Clark does not expressly disclose identifying evidence of compliance with the particular control.
Rossman discloses means for supplying regulatory compliance evidence, wherein determining compliance with a particular control, of the determined group of controls, comprises identifying evidence of compliance with the particular control and using the link, between the particular control and the corresponding mandates, to attach a substantiation of the identified evidence to an indication of each mandate the particular control represents (a control list associated with regulatory requirements is mapped to a request for regulatory compliance evidence, and matching regulatory compliance evidence is returned as a response, column 17, lines 28-55).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach a substantiation of the identified evidence to an indication of each mandate the particular control represents, because it would allow the verification of compliance to be automated by associating the evidence with each mandate, as suggested by Rossman (column 1, lines 24-36 and column 2, lines 3-24).

In regard to claim 16, Clark discloses the substitute authority document is used in a compliance review (the compliance manual is used for compliance review, paragraph [0096]); and
wherein the compliance review comprises determining compliance with each control of the determined group of controls (regulatory obligations determined from the compliance manual are identified, paragraphs [0101] and [0104]).
Clark does not expressly disclose identifying evidence of compliance with the particular control.
Rossman discloses means for supplying regulatory compliance evidence, wherein determining compliance with a particular control, of the determined group of controls, comprises identifying evidence of compliance with the particular control and using the link, between the particular control and the corresponding mandates, to attach a substantiation of the identified evidence to an indication of each mandate the particular control represents (a control list associated with regulatory requirements is mapped to a request for regulatory compliance evidence, and matching regulatory compliance evidence is returned as a response, column 17, lines 28-55).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach a substantiation of the identified evidence to an indication of each mandate the particular control represents, because it would allow the verification of compliance to be automated by associating the evidence with each mandate, as suggested by Rossman (column 1, lines 24-36 and column 2, lines 3-24).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pondicherry Murugappan et al., Copeland et al., Costas, Kholkar et al., and Ghaisas et al. disclose additional methods for managing regulatory compliance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 4/28/22
/BRIAN L ALBERTALLI/               Primary Examiner, Art Unit 2656